...           Case 2:13-cv-01776-BMS Document 58 Filed 09/25/19 Page 1 of 2



                         L'NITED STATES DISTRICT COL'RT FOR THE
                           EASTERN DISTRICT OF PENNSYLVANIA

      m.JITED STATES OF AMERICA, ex rel.
      CHARLES STRUNCK, et al.,
                                                             Case No. 12-cv-0175
                                       Plaintiffs,

                            V.


      MALLINCKRODT ARD LLC.
      (f/k/a Mallinckrodt ARD, Inc.;
      f/k/a Questcor Pharmaceuticals, Inc.

                                       Defendant.

      m.JITED STATES OF AME~ICA, ex rel.
      SCOTT CLARK, et al.,                               Case No. l 3-cv-1776 -

                                       Plaintiffs,

                            V.

      '.'v1ALLINCKRODT ARD LLC.
      (f/k/a Mallinckrodt ARD, Inc.; ·
      f/k/a Questcor Pharmaceuticals, Inc.

                                   Defendant.

                                                     ORDER

             AND NOW, this       1!)     .day of     ~            , ~\~,pursuant to RCW

      74.66.050(1), (4) and analogous false claims acts of the other Plaintiff States, and the

      Plaintiff States having declined to intervene and having consented to voluntary dismissal

      without prejudice, it is hereby ORDERED that:

             I.     This Order, the Plaintiff States' Notice of Declination, and all other papers

      on file in this action shall be unsealed;
.   .           Case 2:13-cv-01776-BMS Document 58 Filed 09/25/19 Page 2 of 2



               2.     The parties shall serve all pleadings and motions filed in this action,

        including supporting memoranda, upon the Plaintiff States, as provided for in RCW

        74.66.030 and analogous Plaintiff States' false claims acts. The Plaintiff States may

        order any deposition transcripts and are entitled to intervene in this action, for good

        cause, at any time;

               3.     The parties shall serve all Notices of Appeal upon the Plaintiff States;

               4.     All orders of this Court shall be transmitted to the Plaintiff States;

               5.     If the Relators seek a voluntary dismissal of the Plaintiff States claims, such

        claims on behalf of the Plaintiff States are dismissed without prejudice;

               6.     In the alternative, if the Relators continue litigating this action on behalf of

        the Plaintiff States and the ReJators or Defendants later propose that this action be

        dismissed, settled, or otherwise discontinued, the Court will provide the Plaintiff States

        with notice and an opportunity to be heard before ruling or granting approval thereto;

        and

               7.     In accordance with the Maryland False Health Claims Act, Md. Code Ann.,

        Health Gen.,§ 2-604(a)(7), the State of Maryland having declined to intervene in this

        matter, all claims asserted on behalf of :Maryland are dismissed without prejudice.

               IT IS SO ORDERED.



                                                 ~~vl_ BERLE M. SCHILLER
                                                       United States District Judge



                                                      2
